UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: April 30, 2014 Date of reporting period: October 31, 2013 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST VelocityShares Equal Risk Weighted Large Cap ETF Semi-Annual Report October 31, 2013 (Unaudited) VelocityShares Equal Risk Weighted Large Cap ETF Table of Contents Schedule of Investments 2 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Approval of Advisory Agreements & Board Considerations 18 Disclosure of Fund Expenses 20 Supplemental Information 21 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Index Management Solutions, LLC, uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-877-583-5624; and (ii) on the Commission’s website at http://www.sec.gov. 1 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.9% Consumer Discretionary — 15.0% Abercrombie & Fitch, Cl A $ Amazon.com AutoNation* AutoZone* Bed Bath & Beyond* Best Buy BorgWarner Cablevision Systems, Cl A CarMax Carnival CBS, Cl B Chipotle Mexican Grill, Cl A Coach Comcast, Cl A Darden Restaurants Delphi Automotive DIRECTV* Discovery Communications, Cl A* Dollar General Dollar Tree DR Horton Expedia Family Dollar Stores Ford Motor Fossil Group* GameStop, Cl A Description Shares Fair Value Gannett $ Gap Garmin General Motors Genuine Parts Goodyear Tire & Rubber H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot International Game Technology Interpublic Group of JC Penney Johnson Controls Kohl's L Brands Leggett & Platt Lennar, Cl A Lowe's Macy's Marriott International, Cl A Mattel McDonald's Netflix Newell Rubbermaid NIKE, Cl B Nordstrom Omnicom Group O'Reilly Automotive PetSmart priceline.com* 46 PulteGroup PVH Ralph Lauren, Cl A Ross Stores Scripps Networks Interactive, Cl A Staples Starbucks Starwood Hotels & Resorts Worldwide Target Tiffany Time Warner Time Warner Cable TJX TripAdvisor* Twenty-First Century Fox, Cl A Urban Outfitters* The accompanying notes are an integral part of the financial statements. 2 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) (Continued) Description Shares Fair Value VF $ Viacom, Cl B Walt Disney Washington Post, Cl B Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands 60,723 4,257,115 Consumer Staples — 8.8% Altria Group Archer-Daniels-Midland Avon Products Beam Brown-Forman, Cl B Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Constellation Brands, Cl A* Costco Wholesale CVS Caremark Dr Pepper Snapple Group Estee Lauder, Cl A General Mills Hershey Hormel Foods JM Smucker Kellogg Kimberly-Clark Kraft Foods Group Kroger Lorillard McCormick Mead Johnson Nutrition, Cl A Molson Coors Brewing, Cl B Mondelez International, Cl A Monster Beverage PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, Cl A Walgreen Description Shares Fair Value Wal-Mart Stores $ Whole Foods Market 36,552 2,497,118 Energy — 6.6% Anadarko Petroleum Apache Baker Hughes Cabot Oil & Gas Cameron International* Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources* Devon Energy Diamond Offshore Drilling Ensco, Cl A EOG Resources Equities Exxon Mobil FMC Technologies* Halliburton Helmerich & Payne Hess Kinder Morgan Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries National Oilwell Varco Newfield Exploration Noble Noble Energy Occidental Petroleum Peabody Energy Phillips 66 Pioneer Natural Resources QEP Resources Range Resources Rowan, Cl A* Schlumberger Southwestern Energy Spectra Energy Tesoro Valero Energy Williams WPX Energy* 37,195 1,881,163 The accompanying notes are an integral part of the financial statements. 3 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) (Continued) Description Shares Fair Value Financials — 11.9% ACE $ Aflac Allstate American Express American International Group American Tower, Cl A‡ Ameriprise Financial Aon Apartment Investment & Management, Cl A‡ Assurant AvalonBay Communities‡ Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, Cl B BlackRock, Cl A 72 Boston Properties‡ Capital One Financial CBRE Group, Cl A Charles Schwab Chubb Cincinnati Financial Citigroup CME Group, Cl A Comerica Discover Financial Services E*TRADE Financial* Equity Residential‡ Fifth Third Bancorp Franklin Resources Genworth Financial, Cl A* Goldman Sachs Group Hartford Financial Services Group HCP‡ Health Care‡ Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares IntercontinentalExchange Invesco JPMorgan Chase KeyCorp Kimco Realty‡ Legg Mason Leucadia National Lincoln National Description Shares Fair Value Loews $ M&T Bank Macerich‡ Marsh & McLennan McGraw Hill Financial MetLife Moody's Morgan Stanley NASDAQ OMX Group Northern Trust NYSE Euronext People's United Financial Plum Creek Timber‡ PNC Financial Services Group Principal Financial Group Progressive Prologis‡ Prudential Financial Public Storage‡ Regions Financial Simon Property Group‡ SLM State Street SunTrust Banks T Rowe Price Group Torchmark Travelers Unum Group US Bancorp Ventas‡ Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ XL Group, Cl A Zions Bancorporation 45,392 3,355,059 Health Care — 16.7% Abbott Laboratories AbbVie Actavis* Aetna Alexion Pharmaceuticals* Allergan AmerisourceBergen, Cl A Amgen Baxter International Becton Dickinson Biogen Idec The accompanying notes are an integral part of the financial statements. 4 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) (Continued) Description Shares Fair Value Boston Scientific* $ Bristol-Myers Squibb Cardinal Health CareFusion* Celgene* Cerner Cigna Covidien CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding Forest Laboratories Gilead Sciences Hospira Humana Intuitive Surgical Johnson & Johnson Laboratory Corp of America Holdings* McKesson Medtronic Merck Mylan* Patterson PerkinElmer Perrigo Pfizer Quest Diagnostics Regeneron Pharmaceuticals* 71 St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific UnitedHealth Group Varian Medical Systems* Vertex Pharmaceuticals* Waters* WellPoint Zimmer Holdings Zoetis, Cl A 74,876 4,730,250 Industrials — 9.8% 3M ADT AMETEK Boeing Description Shares Fair Value Caterpillar $ CH Robinson Worldwide Cintas CSX Cummins Danaher Deere Delta Air Lines Dover Dun & Bradstreet Eaton Emerson Electric Equifax Expeditors International of Washington Fastenal FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Illinois Tool Works Ingersoll-Rand Iron Mountain Jacobs Engineering Group* Joy Global Kansas City Southern L-3 Communications Holdings Lockheed Martin Masco Nielsen Holdings Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin Pentair Pitney Bowes Precision Castparts Quanta Services* Raytheon Republic Services, Cl A Robert Half International Rockwell Automation Rockwell Collins Roper Industries Ryder System Snap-on The accompanying notes are an integral part of the financial statements. 5 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) (Continued) Description Shares Fair Value Southwest Airlines $ Stanley Black & Decker Stericycle* Textron Tyco International Union Pacific United Parcel Service, Cl B United Technologies Waste Management WW Grainger Xylem 59,996 2,782,729 Information Technology — 13.3% Accenture, Cl A Adobe Systems Advanced Micro Devices Agilent Technologies Akamai Technologies* Altera Amphenol, Cl A Analog Devices Apple Applied Materials Autodesk* Automatic Data Processing Broadcom, Cl A CA Cisco Systems Citrix Systems Cognizant Technology Solutions, Cl A* Computer Sciences Corning eBay* Electronic Arts* EMC F5 Networks* Fidelity National Information Services First Solar* Fiserv FLIR Systems Google, Cl A* 51 Harris Hewlett-Packard Intel International Business Machines Intuit Jabil Circuit JDS Uniphase Description Shares Fair Value Juniper Networks $ KLA-Tencor Lam Research* Linear Technology LSI MasterCard, Cl A 55 Microchip Technology Micron Technology Microsoft Motorola Solutions NetApp NVIDIA Oracle Paychex QUALCOMM Red Hat* Salesforce.com* SanDisk Seagate Technology Symantec TE Connectivity Teradata Teradyne* Texas Instruments Total System Services VeriSign* Visa, Cl A Western Digital Western Union Xerox Xilinx Yahoo!* 34,609 3,764,336 Materials — 7.1% Air Products & Chemicals Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Cliffs Natural Resources Dow Chemical Eastman Chemical Ecolab EI du Pont de Nemours FMC The accompanying notes are an integral part of the financial statements. 6 VelocityShares Equal Risk Weighted Large Cap ETF Schedule of Investments October 31, 2013 (Unaudited) (Concluded) Description Shares Fair Value Freeport-McMoRan Copper & Gold $ International Flavors & Fragrances International Paper LyondellBasell Industries, Cl A MeadWestvaco Monsanto Mosaic Newmont Mining Nucor Owens-Illinois PPG Industries Praxair Sealed Air Sherwin-Williams Sigma-Aldrich United States Steel Vulcan Materials 23,026 2,020,453 Telecommunication Services — 1.7% AT&T CenturyLink Crown Castle International Frontier Communications Verizon Communications Windstream Holdings 82,499 467,018 Utilities — 9.0% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy ONEOK Pepco Holdings Description Shares/Face Amount Fair Value PG&E $ Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy 69,726 2,534,911 Total Common Stock (Cost $27,929,167) 28,290,152 TIME DEPOSITS — 0.1% Brown Brothers Harriman 0.030%, 12/01/13 $ 14,650 Total Time Deposits (Cost $14,650) 14,650 Total Investments - 100.0% (Cost $27,943,817) $
